51 N.Y.2d 867 (1980)
Edward J. Kirk et al., Appellants,
v.
Victor Bahou, as President of the Civil Service Commission of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 15, 1980.
Decided October 21, 1980.
Ivan M. Dochter and Joel L. Hecker for appellants.
Robert Abrams, Attorney-General (Carl E. Stephan and Shirley Adelson Siegel of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Judgment affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (73 AD2d 770).